DETAILED ACTION
This office action has been issued in response to communications received on 5/17/2022 and an Examiner’s Interview conducted 8/10/2022.  Claims 1-8 were previously selected in response to a restriction requirement and claims 9-20 were cancelled.  New claims 21-32 were also added.  Claims 1, 4-8, 21-24, 26 and 31-32 were amended via the communications.  Claims 1-8 and 21-32 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Pape on 8/10/2022.
Claims 1, 8, 21 and 26 are amended.  This application has been amended as follows:

1.	(Currently Amended) An apparatus, comprising:
	a first circuit having a local clock configured to maintain a local time value, wherein the first circuit is configured to:
		apply a determined offset to a current local time value to determine a synchronized time value , and wherein the offset is determined using previously received synchronization communications;
		generate a first encryption key by calculating a key derivation function based on the synchronized time value;
		encrypt a portion of a packet using the first encryption key, wherein the portion of the packet is to be communicated to a second circuit; and
		provide the synchronized time value used to generate the first encryption key for inclusion in the packet.


8.	(Currently Amended) The apparatus of claim 1, wherein the first circuit is configured to:
	 receive, from a third circuit, an encrypted portion of a different packet having a synchronized time value included by the third circuit; derive a key based on the included synchronized time value; and 
use the derived key to decrypt the encrypted portion of the different packet.
 

21.	(Currently Amended) A non-transitory computer readable medium having program instructions stored therein that are executable by an apparatus to cause the apparatus to perform operations comprising:
	maintaining, by a first circuit of the apparatus, a local time value in a local clock;
	determining a synchronized time value by applying a determined offset to the local time value, wherein the synchronized time value is an expected time value of a reference clock, and wherein the offset is determined using previously received synchronization communications;
	generating a first encryption key by calculating a key derivation function based on the synchronized time value;
	encrypting a portion of a packet using the first encryption key, wherein the portion of the packet is to be communicated to a second circuit; and
	providing the synchronized time value used to generate the first encryption key for inclusion in the packet.


26.	(Currently Amended) A method, comprising:
	maintaining, by a local clock of a first circuit, a local time value;
	determining, by the first circuit, a synchronized time value by applying a determined offset to the local time value, wherein the synchronized time value is an expected time value of a reference clock, and wherein the offset is determined using previously received synchronization communications;
	generating, by the first circuit, a first encryption key by calculating a key derivation function based on the synchronized time value;
	encrypting, by the first circuit, a portion of a packet using the first encryption key, wherein the portion of the packet is to be communicated to a second circuit; and
	providing, by the first circuit, the synchronized time value used to generate the first encryption key for inclusion in the packet.

Response to Arguments
Applicant’s arguments in pages 7-9 of their Remarks, filed 5/17/2022, with respect to Claims 1-4, 6-7, 21-22, 24-27 & 29-32 as being rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0098249) in view of Fischer (US 7,000,031); claims 5 and 23 as being rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0098249) in view of Fischer (US 7,000,031), as applied to claims 1 and 21, further in view of moon (US 2018/0198766); claim 8 as being rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0098249) in view of Fischer (US 7,000,031), as applied to claim 1, further in view of Lambert (US 9,264,404) and claim 28 as being rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0098249) in view of Fischer (US 7,000,031), as applied to claim 26, further in view of Miyake (US 2016/0371481), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-8 and 21-32 are allowed in light of the Examiner’s amendments herein, Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 21 and 26 are allowed for reasons explained below.  
As to independent claims 1, 21 and 26, the prior art including Shin (US 2010/0098249) and Fischer (US 7,000,031), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Shin (prior art on the record) teaches a method for encrypting and decrypting data by using current time information to generate an encryption key.  An apparatus receives current time information, which is used to generate an encryption key.  The apparatus synchronizes the time by determining a counter value representing the time interval between a reference time and the received current time.  The counter value is then hashed to generate the encryption key.  
Fischer (prior art on the record) teaches a method for providing time synchronization in order to provide synchronous transport of packets between asynchronous network nodes.  The method comprises synchronizing time between a Home gateway and a converter.  The home gateway maintains a Time Sync timer and a sequence number counter, SeqNum.  Upon expiration of the time sync timer, the home gateway increments the SeqNum and formats a Timestamp Sync Message frame containing the value of the SeqNum and a timestamp pair, which the home gateway transmits to the converter.  The converter builds a database of Receive and Master timestamp pairs from the received timestamp reports.  The converter implements its own timer which is derived from a local codec clock.  A timing offset is adjusted to account for internal processing cycles needed by the home gateway and converter.  The converter calculates an absolute time offset from the difference in the Receive and Master timestamps, but neither of these offset values are used to generate an encryption key or transmitted to the home gateway.  
None of the prior art of record cited above teach the non-obvious features of the present invention:
“maintaining, by a local clock of a first circuit, a local time value;” “determining, by the first circuit, a synchronized time value by applying a determined offset to the local time value, wherein the synchronized time value is an expected time value of a reference clock, and wherein the offset is determined using previously received synchronization communications; “generating, by the first circuit, a first encryption key by calculating a key derivation function based on the synchronized time value;” “encrypting, by the first circuit, a portion of a packet using the first encryption key, wherein the portion of the packet is to be communicated to a second circuit; and providing, by the first circuit, the synchronized time value used to generate the first encryption key for inclusion in the packet.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-8 and 21-32 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438